Judge Roane
reported the court’s opinion, as follows :
“ The court, (not deciding that it was correct in the county court, in the lirst action, after a verdict had been found for the defendants, and a new trial granted on condition of the payment of costs by the plaintiff, (which condition not having been complied with by him, the verdict is supposed to have remained in full force,) to permit the plaintiff, under those circumstances, to dismiss his cause, and to render judgment for the costs, only, instead of a judgment upon that verdict for the defendants,) is of opinion, that, such dismission having been in fact made, by a judgment which is in full force and unreversed, and no judgment having been rendered for the defendants upon the verdict, the dis-mission and judgment aforesaid form no bar to the present action; and that there is no error in the judgment of the .superior court, which is therefore affirmed.”